Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT made the 31 day of July, 2018, among:

 

CEN BIOTECH INC., a corporation incorporated under the laws of Ontario, Canada

 

(the “Purchaser”)

 

- and -

 

AstralENERGY Solar Manufacturing Corporation, LTD aka AstralENERGY, a
corporation incorporated under the laws of Ontario, Canada

 

(the “Vendor”)

 

WHEREAS:

 

A.

AstralENERGY Solar Manufacturing Corporation, LTD (the “Corporation”) is a
corporation incorporated pursuant to the laws of Canada;

 

B.

The Corporation has synergistic assets to those of the Purchaser and other
assets but requires additional management expertise to advance its business
operations and plans to achieve future profitability;

 

C.

The Purchaser has the ability to combine these assess to advance the strategies
of both companies and has significant management expertise;

 

D.

The Purchaser wishes to acquire 70% control of the Corporation in order to
deploy the assets of the Corporation efficiently and effectively so that the
Corporation will advance;

 

E.

The Purchaser wishes to purchase, and the Vendor wish to sell sufficient Common
Shares in the capital of the Corporation equal to 70% on the terms and
conditions herein contained.

 

 

--------------------------------------------------------------------------------

 

 

NOW THEREFORE the parties hereto covenant and agree as follows:

 

Article 1      
Interpretation

 

1.1

Defined Terms. In this Agreement and in the Schedules hereto, unless there is
something in the subject matter or context inconsistent therewith, the following
terms and expressions will have the following respective meanings:

 

 

(a)

“Act” means the Business Corporations Act (Ontario);

 

 

(b)

“Agreement” means this agreement, including all schedules, and all instruments
supplementing or amending or confirming this agreement and references to
“Article” or “Section” are to the specified article or section of this
agreement;

 

 

(c)

“Business” means the business carried on by the Corporation;

 

 

(d)

“Business Day” means any day other than a day which is a Saturday, a Sunday or a
statutory holiday in the Province of Ontario;

 

 

(e)

“Closing” means the closing of the purchase and sale of the Purchased Shares
after:

 

 

(i)

the execution and delivery of the Share Purchase Agreement and such other
agreements as may be required to effect the transaction contemplated herein; and

 

 

(ii)

satisfaction of the conditions of closing more particularly set out in this
Agreement;

 

 

(f)

“Closing Date” means the day on which the Vendor and Purchaser agree to complete
the transactions contemplated by this Agreement;

 

 

(g)

“Closing Documents” means any document delivered at or subsequent to the Closing
Time as provided in or pursuant to this Agreement;

 

 

(h)

“Closing Time” mutually agreed time and location on the Closing Date or such
other time on the Closing Date as the parties hereto may agree upon;

 

 

(i)

“Common Shares” means the common shares in the capital of the Corporation;

 

 

(j)

“Corporation” means AstralENERGY Solar Manufacturing Corporation LTD;

 

 

(k)

“Encumbrance” means any pledge, lien, restriction, charge, security agreement,
lease, title retention agreement, mortgage, encumbrance, option or adverse
claim, of any kind or character whatsoever;

 

 

(l)

“Financial Records” means the audited financial statements of the Corporation
for the fiscal years ended December 31, 2016 and December 31, 2017;

 

- 2 -

--------------------------------------------------------------------------------

 

 

 

(m)

“Person” means and includes any individual, corporation, partnership, firm,
joint venture, syndicate, association, trust, government, governmental agency or
board or commission or authority, and any other form of entity or organization;

 

 

(n)

“Purchased Shares” means an aggregate of 70% of the common shares in the capital
of the Corporation being sold by the Vendor and purchased by the Purchaser
hereunder; and

 

 

(o)

“Purchaser’s Counsel” means Blaney McMurtry LLP.

 

1.2

Best of Knowledge. Any reference herein to “the best of the knowledge” of a
party or parties will be deemed to mean the actual knowledge of a party or
parties and the knowledge which they would have had if they had conducted a
diligent inquiry into the relevant subject-matter.

 

1.3

Schedules. The Schedules which will be attached to this Agreement are
incorporated into this Agreement by reference and are deemed to be part hereof.

 

Schedule “A”     -     Financial Records
Schedule “B”     -     Assets

 

1.4

Currency. Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in lawful money of USD.

 

1.5

Choice of Law and Attornment. This Agreement shall be governed by and construed
in accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

 

1.6

Interpretation Not Affected by Headings or Party Drafting. The division of this
Agreement into articles, sections, paragraphs, subsections and clauses and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.

 

1.7

Time of Essence. Time shall be of the essence hereof.

 

Article 2      
Purchase and Sale

 

2.1

Purchased Shares. Subject to the terms and conditions of this Agreement, the
Vendor hereby agrees to sell, assign and transfer to the Purchaser, and the
Purchaser hereby agrees to purchase and accept from the Vendor, the Purchased
Shares as follows.

 

 

2.2

Satisfaction of Purchase Price. Purchase shall be paid and satisfied in full on
Closing by way of the issuance of 2,500,000 common shares of the Purchaser (the
“CEN Biotech Inc.”) to the Vendor.

 

- 3 -

--------------------------------------------------------------------------------

 

 

2.3

Time and Place of Closing. The Closing will take place at the Time of Closing at
the office of or at such other place as may be agreed upon by the parties or
their respective counsel prior to the Closing Date.

 

Article 3      
Representations and Warranties

 

3.1

Accuracy. Each of the Parties hereby represents and warrants to the other and
confirms that the other is relying upon the accuracy of each of such
representations and warranties in connection with the purchase of the Purchased
Shares and the completion of the other transactions hereunder:

 

3.2

Representations and Warranties of the Vendor. Each of the Vendor hereby
represents and warrants, jointly and severally, to the Purchaser as follows:

 

 

(a)

The Vendor have good right, full power and absolute authority to enter into this
Agreement and to sell, assign and transfer the Purchased Shares to the Purchaser
in the manner contemplated herein and to perform all of the Vendor obligations
under this Agreement.

 

 

(b)

The Corporation is incorporated and validly subsisting in all respects under the
laws of its jurisdiction of incorporation and has all necessary corporate power
to own its properties and to carry on its business as it is now being conducted.

 

 

(c)

The authorized capital of the Corporation consists of an unlimited number of
Common Shares, of which only (to be provided) Common Shares are issued and
outstanding, all of which are owned by the Vendor and are outstanding as fully
paid and non-assessable shares. The Vendor own all of the issued and outstanding
shares of the Corporation as the shareholders of record and as the beneficial
owners, with good and marketable title thereto, free and clear of any and all
Encumbrances.

 

 

(d)

No Person, other than Purchaser, has any oral or written agreement, option,
warrant, right, privilege or any other right capable of becoming any of the
foregoing (whether legal, equitable, contractual or otherwise), with respect to
the Common Shares and the Purchased Shares.

 

 

(e)

There are no shareholders’ agreements, pooling agreements, voting trusts or
other similar agreements with respect to the ownership or voting of any of the
Common Shares of the Corporation.

 

 

(f)

The financial records to be provided to the Purchaser prior to Closing will have
been prepared in accordance with generally accepted accounting principles, are
true, correct and complete in all material respects and present fairly the
financial condition of the Corporation as at the actual time of closing. No
information, records or systems pertaining to the operation or administration of
the Business are in the possession of, recorded, stored, maintained by or
otherwise dependent on any other person.

 

- 4 -

--------------------------------------------------------------------------------

 

 

 

(g)

The Corporation has filed annual tax returns to year end 2016. The Corporation
has not, as of the date of closing, incurred a tax liability at any level of
government jurisdiction, which at the Closing Time will remain unsatisfied.

 

 

(h)

The Corporation is the owner of and has good and marketable title to all of its
properties and assets free and clear of all Encumbrances whatsoever. No other
person owns any assets which are being used in the Business. There are no
agreements or commitments to purchase property or assets by the Corporation,
other than in the ordinary course of the Business. As of the date of this
Agreement the assets of the Corporation are as set out in Schedule “B” attached
hereto.

 

 

(i)

To the best of the Vendor’ knowledge there is no litigation, known or threatened
related to the Corporation.

 

 

(j)

There are no changes to current employees of the Corporation and there are no
new employee claims or obligations outstanding as accrued as of the date of this
Agreement.

 

3.3

Representations and Warranties of the Purchaser. The Purchaser represent and
warrants to the Vendor as follows:

 

 

(a)

Neither the execution nor the delivery of this Agreement nor the fulfillment or
compliance with any of the terms contained in this Agreement will conflict with,
or result in a breach of the terms, conditions or provisions of, or constitute
default under any agreement or instrument to which the Purchaser may be subject.

 

 

(b)

The Purchaser has good right and absolute authority to enter into this Agreement
and to purchase the Purchased Shares from the Vendor in the manner contemplated
herein and to perform all of the Purchaser’s obligations under this Agreement.

 

 

(c)

The Purchaser is not a “non-Canadian” for purposes of and within the meaning of
the Investment Canada Act, R.S.C. 1985, c. 28 (1st Supp.).

 

 

(d)

When issued in accordance with the terms of this Agreement, the CEN Biotech Inc.
Shares issued hereunder will be duly issued and outstanding as fully paid and
non-assessable shares of the Purchaser.

 

 

(e)

The entering into this Agreement by the Purchaser and the consummation of the
transactions contemplated hereby does not and will not conflict with and does
not and will not result in a breach of any of the terms, conditions or
provisions of the constating documents or by-laws of the Purchaser or any
statute, law or regulation applicable to the Purchaser or any agreement or
instrument to which the Purchaser is a party.

 

- 5 -

--------------------------------------------------------------------------------

 

 

 

(f)

The issuance of the CEN Biotech Inc. Shares to the Vendor is exempt from or
otherwise not subject to prospectus and registration requirements of applicable
securities laws and all proceedings required to be taken by the Purchaser have
been taken, or approvals, permits, consents or authorizations of regulatory
authorities required to be obtained by the Purchaser have been obtained under
the applicable securities laws to permit the purchase of Purchased Shares.

 

 

(g)

It is knowledgeable of, or has been independently advised as to, the application
of the securities laws of the jurisdiction which would apply to the purchase of
Purchased Shares by it, and it is purchasing the Purchased Shares pursuant to
exemptions from the prospectus and registration requirements (or their
equivalent) under the applicable securities laws of that jurisdiction or, if
such is not applicable, it is permitted to purchase the Purchased Shares under
the applicable securities laws of the jurisdiction without the need to rely on
an exemption and it will make all filings and otherwise comply with all
applicable securities laws.

 

 

(h)

The sale and delivery of the Purchased Shares which it has agreed to purchase
pursuant to this Agreement complies with all laws applicable to it, including
the laws of its jurisdiction of residence, and all other applicable laws, and
will not cause the Vendor to become subject to, or require it to comply with,
any disclosure, prospectus, filing or reporting requirements under any
applicable laws of such jurisdiction.

 

 

(i)

It acknowledges and agrees that the completion of the transaction contemplated
by this Agreement may trigger the requirement for it, the Vendor or the
Corporation, as the case may be, to disclose to applicable regulatory
authorities the transactions contemplated by this Agreement.

 

3.4

Survival of Warranties. The representations and warranties made by the Purchaser
and the Vendor in this Agreement or contained in any document or certificate
given in order to carry out the transactions contemplated hereby, will survive
the Closing of the purchase of the Purchased Shares provided for herein.

 

Article 4
Covenants

 

4.1

Covenants of the Vendor. The Vendor covenants to the Purchaser that, until
Closing, he will do or cause to be done the following:

 

 

(a)

Except as contemplated by this Agreement or with the prior written consent of
the Purchaser until Closing, the Vendor will cause the Corporation to:

 

 

(i)

operate the Business only in the ordinary course thereof, consistent with past
practices;

 

- 6 -

--------------------------------------------------------------------------------

 

 

 

(ii)

promptly advise the Purchaser of any facts that come to the Vendor attention
which would cause any of the Vendor representations and warranties herein
contained to be untrue in any respect;

 

 

(iii)

maintain all of the Corporation’s tangible properties and assets in the same
condition as they now exist, ordinary wear and tear excepted;

 

 

(iv)

ensure that the Corporation does not sell or otherwise dispose of any of its
properties or assets except in the ordinary course of the Business; and

 

 

(v)

not take any action to amend the articles of incorporation or by-laws of the
Corporation.

 

 

(b)

At or before the Closing Time, the Vendor will cause all necessary steps and
corporate proceedings to be taken in order to permit the Purchased Shares to be
duly and regularly transferred to the Purchaser.

 

 

(c)

At or before the Closing Time, the Vendor will cause the Corporation to appoint
one (1) person designated in writing by the Purchaser, as directors and officers
of the Corporation which will be effective at the Closing Time.

 

 

(d)

Indemnify the Purchaser, in full in respect of:

 

 

(i)

any current and future employee claims;

 

 

(ii)

any current or future claims in respect of any permits, HST and payroll
accounts; and

 

 

(iii)

any warranty claims on work completed by the Corporation.

 

4.2

Covenants of the Purchaser

 

The Purchaser covenants to the Vendor that it will do or cause to be done on or
prior to Closing the following:

 

 

(a)

Prior to the Closing Time and, if the transaction contemplated hereby is not
completed, at all times after the Closing Time, the Purchaser will keep
confidential all information obtained by them relating to the Corporation and
the Business, except such information which:

 

 

(i)

prior to the date hereof was already in the possession of the Purchaser as
demonstrated by written records;

 

 

(ii)

is generally available to the public, other than as a result of a disclosure by
the Purchaser; or

 

- 7 -

--------------------------------------------------------------------------------

 

 

 

(iii)

is made available to the Purchaser on a non-confidential basis from a source
other than the Vendor or his representatives.

 

 

(b)

The Purchaser further agrees that such information will be disclosed only to
those of its employees and representatives of its advisors who need to know such
information for the purposes of evaluating and implementing the transaction
contemplated hereby.

 

Article 5
Conditions

 

5.1

Conditions to the Obligations of the Purchaser. Notwithstanding anything herein
contained, the obligation of the Purchaser to complete the transactions provided
for herein will be subject to the fulfillment of the following conditions at or
prior to the Closing Time, and each of the Vendor covenants to use his best
efforts to ensure that such conditions are fulfilled.

 

 

(a)

No Employees. The Corporation shall not have any employees as of the Closing
Date.

 

 

(b)

No Liabilities. The Corporation shall not have any liabilities related to any
permits, licences, sales tax and payroll accounts as of the Closing Date and the
Vendor shall have provided the Purchaser with proof of payment any such
accounts.

 

 

(c)

Accuracy of Representations and Warranties and Performance of Covenants. The
representations and warranties of the Vendor contained in this Agreement or in
any documents delivered in order to carry out the transactions contemplated
hereby shall be true and accurate on the date hereof and at the Closing Time
with the same force and effect as though such representations and warranties had
been made as of the Closing Time (regardless of the date as of which the
information in this Agreement is given).

 

 

(d)

Consents. All consents required to be obtained in order to carry out the
transactions contemplated hereby in compliance with all laws and agreements
binding on the parties hereto shall have been obtained.

 

 

(e)

Directors’ Approval. The Board of Directors of the Purchaser has approved the
purchase of the Purchased Shares pursuant to this Agreement.

 

 

(f)

Financial Statements. The Vendor shall have provided the Purchaser with audited
financial statements of the Corporation for the fiscal years ended December 31,
2015 and December 31, 2016.

 

 

(g)

Intellectual Property. All claims related to the intellectual property held by
the Company or any of its officers must be validated and confirmed to
Purchaser’s sole satisfaction. All necessary documentation to transfer
intellectual property must be prepared and executed at the time of closing.

 

- 8 -

--------------------------------------------------------------------------------

 

 

 

(h)

Knowhow. As part of the transfer of intellectual property Company or the related
officers, directors or employees must agree in writing to transfer all knowhow
related the intellectual property included in this transaction.

 

 

(i)

Receivables or Funding. The Company agrees to make best efforts to collect any
and all receivables due to the Company. The Company further agrees any money
collected or raised, from the execution date of this agreement until closing,
can only be used, spent, committed or invested with written review and approval
from Purchaser.

 

5.2

Waiver or termination by Purchaser. The conditions contained in Section 5.1
hereof are inserted for the exclusive benefit of the Purchaser and may be waived
in whole or in part by the Purchaser at any time. The Vendor acknowledge that
the waiver by the Purchaser of any condition or any part of any condition shall
constitute a waiver only of such condition or such part of such condition, as
the case may be, and shall not constitute a waiver of any covenant, agreement,
representation or warranty made by the Vendor herein that corresponds or is
related to such condition or such pat of such condition, as the case may be. If
any of the conditions contained in Section 5.1 hereof are not fulfilled or
complied with as herein provided, the Purchaser may, at or prior to the Closing
Time at its option, rescind this Agreement by notice in writing to the Vendor
and in such event the Purchaser shall be released from all obligations hereunder
and, unless the condition or conditions which have not been fulfilled are
reasonably capable of being fulfilled or caused to be fulfilled by the Vendor or
the Corporation, then the Vendor shall also be released from all obligations
hereunder.

 

5.3

Conditions to the Obligations of the Vendor. Notwithstanding anything herein
contained, the obligations of the Vendor to complete the transactions provided
for herein will be subject to the fulfillment of the following conditions at or
prior to the Closing Time, and the Purchaser will use its best efforts to ensure
that such conditions are fulfilled.

 

 

(a)

Accuracy of Representations and Warranties and Performance of Covenants. The
representations and warranties of the Purchaser contained in this Agreement or
in any documents delivered in order to carry out the transactions contemplated
hereby will be true and accurate on the date hereof and at the Closing Time with
the same force and effect as though such representations and warranties had been
made as of the Closing Time (regardless of the date as of which the information
in this Agreement is given). In addition, the Purchaser shall have complied with
all conditions precedent herein agreed to be performed or caused to be performed
by it at or prior to the Closing Time.

 

 

(b)

Consents. All consents required to be obtained in order to carry out the
transactions contemplated hereby in compliance with all laws and agreements
binding on the parties hereto shall have been obtained.

 

- 9 -

--------------------------------------------------------------------------------

 

 

5.4

Waiver or Termination by Vendor. The conditions contained in Section 5.3 hereof
are inserted for the exclusive benefit of the Vendor and may be waived in whole
or in part by the Vendor at any time. The Purchaser acknowledges that the waiver
by the Vendor of any condition or any part of any condition shall constitute a
waiver only of such condition or such part of such condition, as the case may
be, and shall not constitute a waiver of any covenant, agreement, representation
or warranty made by the Purchaser herein that corresponds or is related to such
condition or such pat of such condition, as the case may be. If any of the
conditions contained in Section 5.3 hereof are not fulfilled or complied with as
herein provided, the Vendor may, at or prior to the Closing Time at their
option, rescind this Agreement by notice in writing to the Purchaser and in such
event the Vendor shall each be released from all obligations hereunder and,
unless the condition or conditions which have not been fulfilled are reasonably
capable of being fulfilled or caused to be fulfilled by the Purchaser, then the
Purchaser shall also be released from all obligations hereunder.

 

Article 6
Closing

 

6.1

Closing Arrangements. Subject to the terms and conditions hereof, the
transaction contemplated herein shall be closed at the Closing Time at the
offices of the Purchaser or at such other place or places as may be mutually
agreed on by the Vendor and the Purchaser.

 

6.2

Documents to be Delivered. At or before the Closing Time, the Vendor shall
execute, or cause to be executed, and shall deliver, or cause to be delivered,
to the Purchaser all documents, instruments and things which are to be delivered
by the Vendor pursuant to the provisions of this Agreement, and the Purchaser
shall execute, or cause to be executed, and shall deliver, or cause to be
delivered, to the Vendor all cheques or bank drafts and all documents,
instruments and things which the Purchaser is to deliver or to cause to be
delivered pursuant to the provisions of this Agreement.

 

Article 7
Indemnification

 

7.1

Indemnity by the Vendor. The Vendor hereby agrees, jointly and severally, to
indemnify and save the Purchaser, harmless from and against any claims, demands,
actions, causes of action, damage, loss, deficiency, cost, liability and expense
which may be made or brought against the Purchaser or which the Purchaser may
suffer or incur as a result of, in respect of or arising out of any
non-performance or non-fulfillment of any covenant or agreement on the part of
the Vendor contained in this Agreement or any misrepresentation, inaccuracy,
incorrectness or breach of any representation or warranty made by the Vendor
contained in this Agreement.

 

7.2

Indemnity by the Purchaser. The Purchaser hereby agrees to indemnify and save
the Vendor and the Corporation, jointly and severally, harmless from and against
any claims, demands, actions, causes of action, damage, loss, deficiency, cost,
liability and expense which may be made or brought against the Vendor or which
the Vendor may suffer or incur as a result of, in respect of or arising out of
any non-performance or non-fulfillment of any covenant or agreement on the part
of the Purchaser contained in this Agreement or any misrepresentation,
inaccuracy, incorrectness or breach of any representation or warranty made by
the Purchaser contained in this Agreement.

 

- 10 -

--------------------------------------------------------------------------------

 

 

7.3

Rights in Addition. The rights of indemnity set forth in this Article 7 are in
addition and supplemental to any other rights, actions, claims or causes of
action which may arise in respect of this Agreement, any Closing Document and
the transactions contemplated hereby.

 

Article 8
General Provisions

 

8.1

Further Assurances. Each of the Vendor and the Purchaser hereby covenant and
agree that at any time and from time to time after the Closing Date they will,
on the request of the others, do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged and delivered all such further acts, deeds,
assignments, transfers, conveyances and assurances as may be required for the
better carrying out and performance of all the terms of this Agreement.

 

8.2

Independent Legal Advice. The Vendor have been advised and acknowledge that
Purchaser’s Counsel is acting solely as counsel to the Purchaser and not as
counsel to the Vendor or the Corporation. The Vendor have been further advised
to obtain independent legal tax and accounting advice with respect to this
Agreement and all other documents arising herefrom or received by them from the
Purchaser, prior to executing or delivering this Agreement or any other such
documents to the Purchaser. The Vendor acknowledge that they are solely
responsible for obtaining such tax, legal and other professional advice as they
consider appropriate in connection with the execution, delivery and performance
by them of this Agreement and the transactions contemplated hereunder.

 

8.3

Notices.

 

 

(a)

Any notice, designation, communication, request, demand or other document,
required or permitted to be given or sent or delivered hereunder to any party
hereto shall be in writing and shall be sufficiently given or sent or delivered
if it is delivered personally to an officer or director of such party, sent to
the party entitled to receive it by registered mail, postage prepaid, mailed in
Canada (deemed received on the third Business day after mailing) or sent by
electronic transmission (deemed received by the time and date indicated on the
transmission report).

 

 

(b)

Notices shall be sent to the following addresses or emails:

 

in the case of the Purchaser:

 

CEN Biotech Inc.
richard@cenbiotechinc.com

in the case of Vendor

 

AstralENERGY@energysinc.com

 

or to such other address or fax number as the party entitled to or receiving
such notice shall, by a notice given in accordance with this section, have
communicated to the party giving or sending or delivering such notice.

 

- 11 -

--------------------------------------------------------------------------------

 

 

8.4

Expenses of Parties. Each of the parties hereto shall bear all expenses incurred
by it in connection with this Agreement including, without limitation, the
charges of their respective counsel, accountants, financial advisors and
finders.

 

8.5

Assignment. The rights of the Vendor hereunder shall not be assignable without
the written consent of the Purchaser. The rights of the Purchaser hereunder
shall not be assignable without the written consent of the Vendor.

 

8.6

Successors and Assigns. This Agreement shall be binding on and ensure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing herein, express or implied, is intended to confer on any
person, other than the parties hereto and their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

8.7

Entire Agreement. This Agreement and the Schedules referred to herein constitute
the entire agreement between the parties hereto and supersede all prior
agreements, representations, warranties, statements, promises, information,
arrangements and understandings, whether oral or written, express or implied,
with respect to the subject matter hereof. None of the parties hereto shall be
bound or charged with any oral or written agreements, representations,
warranties, statements, promises, information, arrangements or understandings
not specifically set forth in this Agreement or in the Schedules, documents and
instruments to be delivered on or before the Closing Date pursuant to this
Agreement. The parties hereto further acknowledge and agree that, in entering
into this Agreement and in delivering the Schedules, documents and instruments
to be delivered on or before the Closing Date, they have not in any way relied,
and will not in any way rely, on any oral or written agreements,
representations, warranties, statements, promises, information, arrangements or
understandings, express or implied, not specifically set forth in this Agreement
or in such Schedules, documents or instruments.

 

8.8

Waiver. Any party hereto which is entitled to the benefits of this Agreement
may, and has the right to, waive any term or condition hereof at any time on or
prior to the Closing Time; provided, however, that such waiver shall be
evidenced by written instrument duly executed on behalf of such party.

 

8.9

Amendments. No modification or amendment to this Agreement may be made unless
agreed to by the parties hereto in writing.

 

8.10

Counterparts. This Agreement may be executed in several counterparts, each of
which so executed shall be deemed to be an original, and such counterparts
together shall constitute but one and the same instrument.

 

- 12 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement under
sea as of the day and year first above written.

 

   

CEN BIOTECH INC.

 

 

Per:_/s/ Richard Boswell
Richard Boswell
Title: CFO & Director
I have authority to bind the Corporation

     

WITNESS:

 

 

____/s/ Christian Gallant________
(Signature of Witness)

 

 

___Christian Gallant______
(Print Name) 

 

WITNESS:

 

 

___/s/Dilimulat Yaermainmaiti____
(Signature of Witness)

 

 

___Dilimulat Yaermainmaiti______

 

 

Director AstralENERGY
(Print Name)

)
)
)
)
)
)
)

 

 

 

_____/s/Michael Peter Levesque ______
AstralENERGY Solar Manufacturing LTD

 

 

Name: Michael Peter Levesque

 

 


Title: Chief Technology Officer

 

 


I have authority to bind the Corporation

 

- 13 -